                                                                                             FILED
                                                                                       CHARLOTTE, NC

                                                                   DEC 1 9 ZotO
                         IN THE LINITED STATES DISTRICT COURT
                    FoR rHE wESTERN DISTRICT oF NoRrH cARoLIN.{^/=3?=?i'#!?lB?'#i,"
                                  CHARLOTTE DIVISION

                                  CRIMINAL NO.:     3: I 8cr399-RJC


TINITED STATES OF AMERICA                             )
                                                      )         CONSENT ORDER AND
        v.                                            )       JUDGMENT OF FORFEITURE
                                                      )         PENDING RULE 32.2(c)(2)
MARCOS LUIS LEAK                                      )
AIK/A/MARCUS LUIS LEAK                                )


        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED TFIAT:

        1.      The following property is forfeited to the United States pursuant to l8 U.S.C.
S 924,21 U.S.C. $853, and/or 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. $ 853(n), pending final
adjudication herein:

             .   Approximately $6,651      in United States        currency seized during the
                 investigation;

             .   One Rossi, model 68, .38 caliber revolver bearing serial number D452148 and
                 ammunition seized during the investigation.

        2.      The United States Marshals Service, the investigative agenc!, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

        3.       If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21    U.S.C. g 853(n),
andlor other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

        4.      Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        5. Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.
        6. As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

          The parties stipulate and agree that the aforementioned asset(s) constitute property derived
 from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
 facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to l8
 U.S.C. S 924,21 U.S.C. $ 853 and/or 28 U.S.C. $ 2a6l(c). The Defendant hereby waives the
 requirements of Fed. R. Crim. P.32.2 and 43(a) regarding notice of the forfeiture in the charging
 instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against Defendant. If the Defendant has previously submitted a claim in response to an
 administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
 right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
 consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
 further notice ofsuch process or such destruction.


R. ANDREW MURRAY
UNITED STATES ATTORNEY



                                                            RCOS LUIS LEAK
Assistant United States Attorney                        Defendant




                                                          . KELLY JOHNSON
                                                        Attomey for Defendant



Signed this the   lqlL   day of December, 2018.




                                                TINITED STATES MAG IS-(3.*'(             E     JUDGE
